Case: 3:18-cr-00186-TMR Doc #: 79 Filed: 05/25/21 Page: 1 of 1 PAGEID #: 758
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

Plaintiff,
-Vs- Case No. 3:18-cr-186

BRIAN HIGGINS,

Defendant.

 

ORDER FOR MENTAL HEALTH EVALUATION

 

The above captioned case is before the Court for consideration of whether the Defendant is
competent to assist in his own defense. Defendant’s behavior raises questions about his competence.
Counsel for the Defendant has moved for an evaluation of competency (doc.78). The Government
has no objections.

Accordingly, the Court finds there is good cause to believe Defendant is not competent, and
therefore finds, pursuant to 18 U.S.C. § 4241(a), that there is reasonable cause to believe that the
Defendant is presently suffering from a mental disease or defect rendering him incompetent to the
extent that he is unable to properly assist in his defense or to understand the nature and consequences
of the proceedings.

Therefore, pursuant to 18 U.S.C. § 4247(b), the Court ORDERS that the Defendant be
committed to the custody of the Attorney General of the United States for a period not to exceed
forty-five (45) days for placement at FCI Butner in Butner, North Carolina or in the alternative a
suitable facility to undergo an evaluation for determination of mental competency to stand trial
pursuant to 18 U.S.C. §4241(a). The mental health professional designated to conduct the
examination shall file a prompt report with this Court pursuant to 18 U.S.C. §4247 (b) and (c).

DONE and ORDERED in Dayton, Ohio, this 25" day of May, 2021.

 

—-

i ie
THOMAS M-ROSE, JUDGE
ITED STATES DISTRICT COURT
